Per Curiam.
The evidence presented by petitioner was at least sufficient to overcome the presumption of the correctness of the assessment. The defendants presented no proof to the contrary, except an appraisal which was clearly hearsay and improperly received in evidence. Under the circumstances, it was error for Special Tern to determine that the buildings on the property involved were obso*900lete and not an adequate improvement, or that overvaluation had not been established in the case, and to uphold the assessment on such grounds.
The order appealed from should be reversed, with twenty dollars costs and disbursements to the appellant, and a new trial of the issues directed to be had at Special Term.
Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements to the appellant, and a new trial of the issues directed to be had at Special Term. Settle order on notice.